DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noro et al. (6,354,852).
Regarding claim 1, Noro et al. disclose a lever connector, comprising:
a terminal block (10, figure 1) that includes a fitting portion, a first pin (19) and a second pin (18), the first pin and the second pin being provided to project from an outer periphery of the fitting portion and arranged orthogonal to each other;
a housing (21, figure 5) that includes a receptacle, the fitting portion being fittable into the receptacle;
a first lever (33, figure 1) mounted on the housing, the first lever fitting and separating the fitting portion into and from the receptacle by being engaged with the first pin; and
a second lever (70, figure 5) movably mounted on the receptacle, the second lever being movable with respect to the receptacle between a locking position where 
 	Regarding claim 6, Noro et al. disclose the receptacle includes an insertion groove (80, figure 5), and the second lever includes a groove (74, figure 5) that is configured to: 
           overlap the insertion groove (figures 14 and 15) such that the second pine can be inserted into both the insertion groove and the groove when the second lever is in the non-locking position, and  
          not overlap the insertion groove when the second lever is in the locking position (figure 19).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (9,985,382) in view of Noro et al. (6,354,852).
Regarding claim 1, Matsumoto et al. disclose a lever connector, comprising:
a terminal block (46, figure 1B) that includes a fitting portion, a first pin (56) and a second pin (58), the first pin and the second pin being provided to project from an outer periphery of the fitting portion and arranged orthogonal to each other;
a housing (122, figure 1B) that includes a receptacle, the fitting portion being fittable into the receptacle;
a first lever (168, figure 8) mounted on the housing, the first lever fitting and separating the fitting portion into and from the receptacle by being engaged with the first pin; and
a second lever (242, figure 5) movably mounted on the receptacle, the second lever being movable with respect to the receptacle between a locking position where the second lever is locked to the second pin (figure 18A) and a non-locking position where the second lever is not locked to the second pin, the second pin including a shaft coupled to the outer periphery of the fitting portion.
Matsumoto et al. disclose the claimed invention as described above except for a flange located on a tip of the shaft and having a larger diameter than the shaft.
Noro et al., figure 1 shows a pin having a flange (18) located on a tip of shaft (17) and having a larger diameter than the shaft.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Matsumoto et al.to have the pin having a flange located on a tip of the shaft and having a larger diameter 
 	Regarding claim 2, Matsumoto et al. disclose the fitting portion of the terminal block has a substantially rectangular shape (figure 2A) laterally long in a front view, and a pair of second pins including the second pin and another second pin second pin (another 58) are provided side by side in a transverse direction on a long side part extending inthe transverse direction, out of the outer periphery of the fitting portion.
 	Regarding claim 3, Matsumoto et al. disclose a second pair of second pins (having two (242) in figure 5), one on a top side and another on a bottom side), the second pair of the second pins are provided side by side in the transverse direction on the long side and the second pair of the second pins are provided side by side in the transverse direction on long side part.
 	Regarding claims 4 and 5, Matsumoto et al. disclose the second lever includes a groove into which the shaft is inserted, and the groove is composed of a longitudinal groove (258, figure 10B) extending in the fitting direction of the fitting portion and a transverse groove (260, figure 10B).
	Matsumoto et al. and Noro et al. disclose the claimed invention as described above except for the transverse groove arranged orthogonal to the longitudinal groove.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Matsumoto et al. to have the transverse groove arranged orthogonal to the longitudinal groove, since such a modification would have involved a 
 	Regarding claim 7, Matsumoto et al., figure 16B shows the second lever is slidably mounted to the receptacle so as to be slidable with respect to the receptacle.
         	Matsumoto et al. and Noro et al. disclose the claimed invention as described above except for the second lever is slidably with respect to the receptacle in a direction orthogonal to the fitting direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Matsumoto et al. to have for the second lever is slidably with respect to the receptacle in a direction orthogonal to the fitting direction, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) for better connection.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        08/30/21.